Judgment reversed upon the law and the facts, complaint dismissed on the merits, and judgment of foreclosure in favor of defendant Bowden unanimously directed, with costs, The court finds that Julius Scharmann had no interest in the property or the bond and mortgage in question; that his name was fraudulently inserted therein as a joint obligee and mortgagee; that the assignment by defendant Bowden to Scharmann and Bleidner as trustees of the Westphal estate was procured by fraud and without consideration, and that the plaintiff is not a bona fide holder for value of the said bond and mortgage. The findings of fact and conclusions of law to the contrary are reversed, and new findings made in accordance with this decision. Blackmar, P. J., Rich, Kelly, Jaycox and Young, JJ., concur. Settle order on notice before Mr. Justice Young.